Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 52–71 have been submitted for examination.  
Claims 52–55, 60–65, 70, and 71 have been examined and rejected. 
Claims 56–59 and 66–69 are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,812,847 in view Joao (US 2014/0237500).

US 17/020,969  Claim 52
US 10,812,847 Claim 1
A method for avoiding spoilers in presenting recording prompts relating to a competition, the method comprising: 
A method for avoiding spoilers in presenting recording prompts relating to a competition, the method comprising: 

 
identifying a competitor in the competition that is of interest to a user; 
identifying a competitor in the competition that is of interest to a user; 
determining whether the competitor is featured in any of a plurality of media assets associated with the competition scheduled for transmission in future; 
searching media asset information to identify a plurality of media assets, associated with the competition, scheduled for transmission in the future; processing data associated with the plurality of media assets to determine whether the competitor is featured in any of the plurality of media assets associated with the competition; 

in response to determining that the competitor is featured in at least one of the media assets associated with the competition, causing the at least one media asset to be stored for the user; and 

in response to determining that the competitor is not featured in any of the plurality of media assets 
assigning a phantom media asset identifier to each of the plurality of media assets associated with the competition in which the competitor is not featured,

wherein the phantom media asset identifier represents a placeholder associated with the competition in which the competitor is not featured.
in response to determining that the user has viewed the previously available media asset featuring the competitor during the scheduled time, scheduling presentation of a notification to the user at an end of the scheduled transmission of the previously available media asset, that the competitor is not featured in any of the plurality of media assets associated with the competition.


The difference between the instant and conflicting patent claim is the addition of assigning a phantom media asset identifier to each of the plurality of media assets associated with the competition in which the competitor is not featured, in the instant claim. See the table above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize assigning a phantom media asset identifier to each of the plurality of media assets associated with the competition in which the competitor is not featured in the method of the conflicting patent claim, since an alert or notification can be generated for any reason or purpose to the user including content “involving a certain actor” is “being cancelled or discontinued”, as taught by Joao (¶ [0250]). 
Claims 53, 50, and 51 of the instant application map respectively to claims 5, 3, and 4 of US 10,812,847 and are similarly rejected. 

Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 10,812,847 in view Joao (US 2014/0237500).

US 17/020,969  Claim 62
US 10,812,847 Claim 12
A system for avoiding spoilers in presenting recording prompts relating to a competition, the system comprising:
A system for avoiding spoilers in presenting recording prompts relating to a competition, the system comprising: 
a memory; and a control circuitry communicably coupled to the memory, wherein the control circuitry is configured to:
 control circuitry configured to: 
identifying a competitor in the competition that is of interest to a user; 
identify a competitor in the competition that is of interest to a user; 
determine whether the competitor is featured in any of a plurality of media assets associated with the competition scheduled for transmission in future;
search media asset information to identify a plurality of media assets, associated with the competition, scheduled for transmission in the future; 

process data associated with the plurality of media assets to determine whether the competitor is featured in any of the plurality of media assets associated with the competition; 

in response to determining that the competitor is featured in at least one of the media assets associated with the competition, cause the at least one media asset to be stored for the user; and 
assign a phantom media asset identifier to each of the plurality of media assets associated with the competition in which the competitor is not featured,

wherein the phantom media asset identifier represents a placeholder associated with the competition in which the competitor is not featured.
in response to determining that the competitor is not featured in any of the plurality of media assets associated with the competition: retrieve a user profile associated with the user to determine whether the user has viewed a previously available media asset featuring the competitor during a scheduled transmission of time; and in response to determining that the user has viewed the previously available media asset featuring the competitor during the scheduled time, schedule presentation of a notification to the user at an end of the scheduled transmission of the previously available media asset, that the competitor is not featured in any of the plurality of media assets associated with the competition.


The difference between the instant and conflicting patent claim is the addition of 1) a memory; and a control circuitry communicably coupled to the memory, and 2) assigning a phantom media asset identifier to each of the plurality of media assets associated with the competition in which the competitor is not featured, in the instant claim. See the table above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize 1) a memory; and a control circuitry communicably coupled to the memory, and 2) assigning a phantom media asset identifier to each of the plurality of media assets associated with the competition in which the competitor is not featured in the system of the conflicting patent claim, since 1) Joao illustrates using a processor in communication with memory (Fig. 2 and ¶¶ [105–6]) and 2) an alert or notification can be generated for any reason or purpose to the user including content “involving a certain actor” is “being cancelled or discontinued”, as taught by Joao (¶ [0250]). 
Claims 63, 70, and 71 of the instant application map respectively to claims 15, 13, and 14 of US 10,812,847 and are similarly rejected. 


Allowable Subject Matter
Claims 56–59 and 66–69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 52–55, 60–65, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2007/0220554) in view of Joao (US 2014/0237500).
Regarding claims 52 and 62, Barton discloses:
A system for avoiding spoilers in presenting recording prompts relating to a competition, the system comprising: 
a memory; and a control circuitry communicably coupled to the memory, wherein the control circuitry (Barton, ¶ [0063], “Computer system 400 includes a bus 402 or other communication mechanism for communicating information, and a processor 404 coupled with bus 402 for processing information. Computer system 400 also includes a main memory 406, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 402 for storing information and instructions to be executed by processor 404. Main memory 406 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 404. Computer system 400 further includes a read only memory (ROM) 408 or other static storage device coupled to bus 402 for storing static information and instructions for processor 404.”) is configured to:
identify a competitor (actor) in the competition (content) that is of interest (recommendation) to a user; (Barton, ¶ [0049], “If a recommended suggestion identifies a keyword, actor, or director, then DVR service provider's web server 106 may select multiple candidate items that identify to-be-broadcasted content that is associated with that keyword, actor, or director.”)
determine whether the competitor is featured in any of a plurality of media assets associated with the competition scheduled for transmission in future; (Barton, ¶ [0049], “If a recommended suggestion identifies a keyword, actor, or director, then DVR service provider's web server 106 may select multiple candidate items that identify to-be-broadcasted content that is associated with that keyword, actor, or director.”, ¶ [0049], “If a recommended suggestion identifies a keyword, actor, or director, then DVR service provider's web server 106 may select multiple candidate items that identify to-be-broadcasted content that is associated with that keyword, actor, or director.”, Barton teaches an automatic selection process (¶ [0047]) and an automatic download process ¶ [0051] for content that interests the user) and 
Barton does not explicitly teach: “assign a phantom media asset identifier to each of the plurality of media assets associated with the competition in which the competitor is not featured, wherein the phantom media asset identifier represents a placeholder associated with the competition in which the competitor is not featured.”
In a similar field of endeavor Joao teaches:
assign a phantom media asset identifier to each of the plurality of media assets associated with the competition (Joao, ¶ [0250], “an event, occurrence, or happening, has taken place with, on, or involving, the personal entertainment account, and/or an alert for any other reason or purpose wherein a notification to the user of the personal entertainment account may be warranted or of interest to the user.”) in which the competitor is not featured,  (Joao, ¶ [0250], “certain entertainment content being cancelled or discontinued or certain entertainment content becoming available, that content involving a certain actor, actress, performer, singer, musician, celebrity, or personality, or other individual, has become available or will be discontinued”, wherein the phantom media asset identifier represents a placeholder associated with the competition in which the competitor is not featured. (Joao, ¶ [0250], “the central processing computer 10 can generate and transmit an alert to the user's personal communication device 10 to alert or notify the user”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for tracking a user’s interest and recommending content as taught by Barton with the system for alerting a user to news updates regarding canceled events involving an actor as taught by Joao which is motivated by “for any other reason or purpose wherein a notification to the user of the personal entertainment account may be warranted or of interest to the user” as taught by Joao (¶ [0250]).

Regarding claims 53 and 63, the combination of Barton and Joao teaches:
The system of claim 62 wherein the placeholder indicates that the competition in which the competitor is not featured (Joao, ¶ [0250], “certain entertainment content being cancelled or discontinued or certain entertainment content becoming available”) was likely to be featured in the future. (Barton, teaches various rules for content recommendation at ¶[0042] such as “a recommended suggestion that identifies director Stanley Kubrick might indirectly identify content items that are titled "Eyes Wide Shut," "Full Metal Jacket," "The Shining," "A Clockwork Orange," "2001: Space Odyssey," "Dr. Strangelove," and "Spartacus," among others”)

Regarding claims 54 and 64, the combination of Barton and Joao teaches:
The system of claim 62 wherein the control circuitry is further configured to: generate a list of scheduled recordings (Barton, ¶ [0049], “If a recommended suggestion identifies a keyword, actor, or director, then DVR service provider's web server 106 may select multiple candidate items that identify to-be-broadcasted content that is associated with that keyword, actor, or director.”, ¶ [0049], “If a recommended suggestion identifies a keyword, actor, or director, then DVR service provider's web server 106 may select multiple candidate items that identify to-be-broadcasted content that is associated with that keyword, actor, or director.”, Barton teaches an automatic selection process (¶ [0047]) and an automatic download process ¶ [0051] for content that interests the user) of each of the plurality of media assets associated with the competition scheduled for the transmission in future. (Joao, ¶ [0250], “an event, occurrence, or happening, has taken place with, on, or involving, the personal entertainment account, and/or an alert for any other reason or purpose wherein a notification to the user of the personal entertainment account may be warranted or of interest to the user.”)

Regarding claims 55 and 65, the combination of Barton and Joao teaches:
The system of claim 64 wherein one or more of each of the plurality of media assets in the list (Barton, ¶ [0049], “If a recommended suggestion identifies a keyword, actor, or director, then DVR service provider's web server 106 may select multiple candidate items that identify to-be-broadcasted content that is associated with that keyword, actor, or director.”, ¶ [0049], “If a recommended suggestion identifies a keyword, actor, or director, then DVR service provider's web server 106 may select multiple candidate items that identify to-be-broadcasted content that is associated with that keyword, actor, or director.”, Barton teaches an automatic selection process (¶ [0047]) and an automatic download process ¶ [0051] for content that interests the user)  is assigned with the phantom media asset identifier. (Joao, ¶ [0250], “an event, occurrence, or happening, has taken place with, on, or involving, the personal entertainment account, and/or an alert for any other reason or purpose wherein a notification to the user of the personal entertainment account may be warranted or of interest to the user.”)

Regarding claims 60 and 70, the combination of Barton and Joao teaches:
The system of claim 62, wherein the control circuitry is further configured to: receive search criteria from a user specifying a team or player. (Barton ¶ [0049], Joao ¶[0250])

Regarding claims 61 and 71, the combination of Barton and Joao teaches:
The system of claim 62, wherein the control circuitry is further configured to: search a user profile to identify a team or player that is associated with the user.  (Barton ¶ [0049], Joao ¶[0250])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426